Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Status of Claims
Claims 26-31 and 37-38 are pending in the instant application. Claims 30-31 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. An action on the merits of claims 26-29 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 7/23/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 9/28/2021.


New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6,448,261-already mentioned of record.
The instant claims may be drawn to the following compound and compositions thereof:


    PNG
    media_image1.png
    361
    253
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    355
    310
    media_image2.png
    Greyscale
. 
The difference between these two strikingly similar compounds stem from the amino group (hydrogen versus substituted methyl). The two compounds are considered homologs with respect to the latter.
However, MPEP states the following:
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Furthermore, the document teaches that hydrogen and lower alkyl groups are equivalent at this position which would provide further motivation (see col. 8, line 17, 4) to make this substitution. Lastly, the document teaches this equivalency teaching explicitly in a number of species as shown at col. 50 and below:


    PNG
    media_image3.png
    871
    460
    media_image3.png
    Greyscale
.





Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624